DETAILED ACTION
Status of the Claims
In the communication filed in August 22, 2022, claims 1, 3-4 and 6-11 are amended and claim 2 is canceled. Claims 1 and 3-11 are pending in the present application.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
The Applicant’s argue on page 9 that Guang is silent as to how the maximum voltage drop of the battery is calculated (see applicant’s arguments on page 9).
However, the Guang does disclose a maximum expected voltage drop. Although not explicitly disclosed by Guang, it is well-known in the art to determine multiple voltage drops to determine a maximum voltage drop. This is evidenced by Remy’s Technical Service Bulletin (December 2015) where multiple points in the system are measured to determine a maximum voltage drop (see FIGS. 1-2). The references of Ukai and Guang discloses the first and the second impendence, thus the voltage drop as claimed is disclosed by the references.
It should be further noted that on page 6 of the applicant remarks, the objection to claim 11 was not remedied as indicated. Thus, the objection to claim 11 is maintained.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 10 recites “the calculated the path impedance”. The second “the” needs to be canceled. 
Appropriate correction is required.

Specification
The amendment to the title is approved and the amendment entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. US20150058654A1 in view of Guang et al. US20070075682A1 as evidenced by Remy TECHNICAL BULLETIN, “Voltage Drop: Solving the Root Causes of Charging System Failures” (December 2015).
Regarding claim 1, Ukai discloses a semiconductor device (30) (Ukai; FIGS. 2, 4 and 9) having a control unit (303) – or a controller – that enables, or controls, a charging of a battery cell (Cell1-CellM) in a battery pack (11) (Ukai; ¶34). Thus, there is a command that is sent to a charger to charge a battery cell. Ukai teaches measuring the internal resistance (RCELL) – or a second impedance – using the following expression: 

    PNG
    media_image1.png
    117
    232
    media_image1.png
    Greyscale

which discloses the voltage flowing through the battery pack and the charging current flowing between the end of the battery pack and through the cells  (Ukai ¶106-107).
Ukai does not explicitly teach adding 1) a maximum potential voltage that the battery cell of the battery pack can be charged maximally and 2) a voltage drop value due to i) a first path impedance between a charger and an end of the battery pack and ii) the second impedance between the end of the battery pack and the battery cell of the battery pack, wherein the controller uses the generated voltage command value; wherein the controller uses the generated voltage value to instruct the charger such that an upper limit value of an output voltage output from the charger is higher than a predetermined voltage which is a maximum potential voltage that the battery cell of the battery pack can be charged maximally; and calculating a first path impedance between the charger and an end voltage of the battery pack by using the output voltage of the charger, the end voltage of the battery pack and the charging current flowing through the battery pack and the path impedance by adding the first and second 10path impedances, and the voltage drop value by using the path impedance and the charging current flowing through the battery pack.
Guang discloses providing a voltage greater than the maximum recommended battery voltage to compensate for the maximum expected voltage drop of the battery charging circuit in order to charge the battery to its maximum recommended value (Guang; ¶29). A person of ordinary skill in the art would understand that in order to charge the battery to its maximum recommended value – or upper limit – the battery would need to be charged at a voltage obtained from adding the maximum value with the voltage drop.
Guang discloses that a charging voltage is supplied that is greater than the maximum recommended battery cell voltage – or the maximum potential voltage that the battery can be charged maximally (Guang; ¶29). Because the charging voltage is greater, it follows that the upper limit of the charging voltage is also greater.
Guang discloses calculating the resistance of the charging circuit – or the first impendence – using the charging voltage (Vc) – or the output voltage of the charger. the battery cell voltage (Vb) – or the end voltage of the battery pack, and charging current (I) (Guang; ¶4).
	It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Guang does not explicitly teach that the voltage drop value is due to i) a first path impedance between a charger and an end of the battery pack and ii) a second impedance between the end of the battery pack and the battery cell of the battery pack.
However, a person of ordinary skill in the art understands taking into account both impedances (first and second described by Ukai and Guang) to determine a voltage drop. This is evidenced by Remy which indicates that voltage is both measured across the battery and to the charger and along the cable (Remy; FIGS. 1-2).
Regarding claim 3, Ukai is silent as to the controller calculating the voltage drop value by using the output voltage from the charger, a voltage of the battery cell, and a charging current flowing through a battery pack.
Guang teaches a that it is well known to determine a voltage drop of the battery circuit by taking the difference between the charging voltage and the battery cell voltage with no charging current. Under the broadest reasonable interpretation, zero current flow is a possible measurement for charging current flowing through the battery pack. Thus, Guang discloses calculating a voltage drop using the output from the charger, a voltage of the battery cell and a current flowing through the battery pack (Guang; ¶5).
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 4, Ukai is silent as to calculating a path impedance by adding the first and second 10path impedances, and the voltage drop value by using the path impedance and the charging current flowing through the battery pack. 5
Guang further discloses taking into account the voltage drop across the battery circuit elements (Guang, ¶5). Thus, this discloses taking into account, or adding, the first impedance and the second impedance in order to maximize the amount of charging current during a constant current mode.
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 5, Ukai is silent as to the controller periodically updating the voltage command value.
Guang teaches that when the battery cell reaches a value around its maximum recommended value, the battery charging voltage is reduced to a value at or below the maximum recommended battery cell voltage (Guang; ¶29).
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 6, Ukai does not explicitly disclose that the charging includes a constant current charge and a constant voltage charge, the constant current charge performing a constant current charging until the output voltage of the charger reaches the charger reaches the maximum potential voltage that the battery cell can be charged maximally, and the constant voltage charge setting the output voltage from the charger to the maximum potential voltage after the constant current charging, and then performing a constant voltage charging until the voltage of the battery cell is near the maximum potential voltage, and the controller updates the first path impedance only when the method of charging is the constant voltage charge.
Guang teaches that the batteries are charged in a constant current and constant voltage mode (Guang; ¶22). The battery is charged in a constant current mode unit the battery cell voltage (10) reaches a predetermined value, for example a maximum recommended battery cell voltage (16). When the battery cell voltage reaches the maximum voltage (16), the charger is switched to a constant potential mode – or constant voltage mode – and is reduced to the maximum recommended battery cell voltage until the battery is being charged at the maximum voltage (Guang; FIG. 1; ¶24). 
Guang teaches that charging is compensated for the resistance over time (Guang; FIGS. 1-3; ¶23). FIG. 2 illustrates the potential difference (24) between the charging current (CCV) and the battery voltage (OCV) while charging in a constant current mode. Charging at a new potential difference only occurs after the constant current mode. Thus, from Guang it would be obvious to one of ordinary skill in the art that the resistance is updated during constant voltage charging.
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29). 
Regarding claim 8, Ukai does not explicitly disclose the controller calculating the path impedance using the output voltage as a voltage corresponding to the voltage command value.
Guang discloses that the charging voltage equals the sum of the voltage drop across the resistances in the battery circuit plus the battery cell voltage (Guang; ¶24). A person of ordinary skill in the art would know how to calculate the resistance – or impendence – using the voltages with the charging current. The background section of Guang discusses this formula where I=(Vc-Vb)/Rs, which is easily rearranged to determine Rs (Guang; ¶4).
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 9, Ukai does not explicitly disclose the controller20estimating  estimating a variation of the charging current and the output voltage before the charging starts, and at the time of charging, updates a current command value and the voltage command value based on the estimation result of the variation of the charging current and the output 25 voltage, the current command  value.
Guang discloses considering additional resistance due to the change in resistance over time is considered. The charging current of FIG. 2 of Guang is determined to have no variation from that of the embodiment of FIG. 1, and the charging voltage is illustrated to have a larger potential difference in FIG.2 due to the additional resistance that is considered (Guang; FIG. 2; ¶25). Because FIG. 2 accounts for this difference at the start of the charge curve, a person of ordinary skill in the art would interpret the consideration – or calculation – of the resistance over time to be done before the charging is started.
When charging is begun – or at the time of charging – FIG. 2 of Guang is illustrated as having the adjusted charging voltage according to the estimation described above. These variations in the charging are illustrated below in reproduced and annotated FIGS. 1 and 2 of Guang.

    PNG
    media_image2.png
    555
    992
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    560
    998
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 10, Ukai does not directly disclose that the controller estimates the variation of the charging current and the output voltage from a start of charging to an end of charging. 
Guang discloses that the additional resistance is determined to be due to the change in resistance over time (Guang; ¶25). Thus, the estimation is performed from the start of charging to an end of charging.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. US20150058654A1 in view of Guang et al. US20070075682A1 and further in view of Kuwano et al. CN104160580A as evidenced by Remy TECHNICAL BULLETIN, “Voltage Drop: Solving the Root Causes of Charging System Failures” (December 2015).
Regarding claim 7, Ukai is silent as to the controller determining the constant current charge or the constant voltage charge by comparing a current command value which instructs an upper limit value of an output 10current of the charger to the charger, the charging current, and a threshold current.
Kuwano teaches that the maximum output current – which is also considered a threshold current – is sent to the charger (CH1) as the current command value and the charger begins charging according to the received current instruction value (Kuwano; ¶98-99). Thus, the current command value, the charging current and a threshold current are compared such that they are the same value.
It would be obvious to one of ordinary skill in the art to provide the charging determination of Kuwano with Ukai in order to improve operating efficiency and reduce the amount of charging time (Kuwano; ¶6-7).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. US20150058654A1 in view of Guang et al. US20070075682A1 and further in view of Hiroyoshi et al. JP2014117068A as evidenced by Remy TECHNICAL BULLETIN, “Voltage Drop: Solving the Root Causes of Charging System Failures” (December 2015).
Regarding claim 11, Ukai teaches measuring the internal resistance (RCELL) – or a second impedance – using the following expression: 

    PNG
    media_image1.png
    117
    232
    media_image1.png
    Greyscale

Which discloses the voltage flowing through the battery pack and the charging current flowing through the cells (Ukai ¶106-107).
Ukai does not explicitly disclose the controller calculating 10a joule heat and a heat dissipation generated in the battery pack, a temperature in the battery pack using the calculated Joule heat and heat dissipation values, the path impedance using the calculated value of the 15temperature in the battery pack, and an internal voltage of the battery cell and a voltage of the battery cell by using the calculated the path impedance, and estimates the variation of the charging current and the 20output voltage by using the calculated internal voltage of the battery cell.
Hiroyoshi discloses that the generated joule heat may be calculate and the temperature of the assembled battery (10) is acquired based on the Joule heat (Hiroyoshi; ¶50). Because it is well known that batteries and circuits lose heat as heat is generated, heat dissipation is inherent in batteries.
Hiroyoshi further teaches that the resistance value R(T) is calculated based on the temperature of the battery cell (13) that is calculated from the joule heat (Hiroyoshi; ¶35).
	Using the well-known equation of V=IR, a person of ordinary skill in the art could determine the internal voltage of the battery cell by using the calculated resistance value R(T).
	Hiroyoshi discloses that, taking into account the voltage drop, the output voltage can be more accurately determined (Hiroyoshi; ¶52). Further, it would be obvious to one of ordinary skill in the art to determine the variation in the output voltage and the charging current can be determined from the equation disclosed by Ukai, which is reproduced above.
	A person of ordinary skill in the art would combine Hiroyoshi with Ukai to accurately detect an output voltage of the battery which allows for accurate charging (Hiroyoshi; Abstract). 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859